Order entered August 22, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00347-CR

                              ABELARDO VASQUEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 10
                                    Dallas County, Texas
                             Trial Court Cause No. MA10-31684

                                            ORDER
           The Court ORDERS court reporter Sharina Fowler to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing a copy of State’s Exhibit no. 4, the CD of

the 911 call.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Sharina Fowler, official court reporter, County Criminal Court No. 10, and to counsel for all

parties.

                                                      /s/   DAVID EVANS
                                                            JUSTICE